Title: From George Washington to Major General Horatio Gates, 24 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir,
            Head Quarters Fredericksburg Octor 24th 1778
          
          A fleet of about one hundred and sixty sail supposed to contain 7, or 8000 men having left the Hook the 19th and early the 20th; I 
            
            
            
            Yesterday morning, put three Brigades, Nixons, Parsons and Huntingtons in March, under Major General McDougal to join you at Hartford. You will be pleased to open a correspondence with Generals Heath & Sullivan, in order to obtain from them instant information of the Enemy’s arrival off the coast, should their destination be, for the Eastward; and on certain advice of this event, you will proceed immediately, with the two divisions, in the most expeditious manner towards the quarter which seems to be threatened—and in order to march as light as possible, you will leave all the baggage you can dispense with behind. You will at the same time communicate the intelligence you receive to me, without a moments delay.
          The difficulty we shall find in supporting Troops far Eastward, with respect to the Article of Flour, makes it prudent, you should not advance further, than where you now are, except it be really necessary. You will therefore not move, unless appearances shall make it pretty certain, that the body of the fleet above mentioned is on the Coast. I think it probable that if the Troops should be destin’d elsewhere, the ships of war will even in that case, appear before Boston, to keep the French squadron in harbour, till the Fleet of transports get a suffi cient distance on their way—This, however, I mean only as a caution, and shall confide in your judgment, that you are neither too fast, nor too slow. I am sir Your most Obet servt
          
            Go: Washington
          
        